            Case 2:20-cv-03412-MMB Document 8 Filed 08/28/20 Page 1 of 5



JEFF LANDRY
 ATTORNEY GENERAL OF LOUISIANA
ELIZABETH B. MURRILL (pro hac vice forthcoming)
 Solicitor General
JOSEPH S. ST. JOHN (pro hac vice forthcoming)
 Deputy Solicitor General
LOUISIANA DEPARTMENT OF JUSTICE
1885 N. Third Street
Baton Rouge, LA 70804
Tel: (225) 326-6766
emurrill@ag.louisiana.gov
stjohnj@ag.louisiana.gov

TIM FOX
 ATTORNEY GENERAL OF MONTANA
JON BENNION (pro hac vice forthcoming)
  Chief Deputy Attorney General
215 N. Sanders, Third Floor
P.O. Box 201401
Helena, MT 59620
Tel: (406) 444-2026
jonbennion@mt.gov

SEE SIGNATURE PAGE FOR
ADDITIONAL PARTIES AND COUNSEL
                            UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF PENNSYLVANIA


DELAWARE RIVERKEEPER                          No. 2:20-cv-3412-MMB
NETWORK, and the DELAWARE
RIVERKEEPER, MAYA VAN ROSSUM,

                  Plaintiffs,                 MOTION TO INTERVENE BY THE
                                              STATES OF LOUISIANA, MONTANA,
       v.                                     ARKANSAS, MISSISSIPPI, MISSOURI,
                                              TEXAS, WEST VIRGINIA, AND
UNITED STATES ENVIRONMENTAL                   WYOMING
PROTECTION AGENCY, and ANDREW
R. WHEELER, in his official capacity as
Administrator of the United States
Environmental Protection Agency,

                  Defendants.
          Case 2:20-cv-03412-MMB Document 8 Filed 08/28/20 Page 2 of 5




        The States of Louisiana, Montana, Arkansas, Mississippi, Missouri, Texas, West Virginia, and

Wyoming (collectively, “State Intervenors”) respectfully move pursuant to Federal Rule of Civil

Procedure 24 to intervene as defendants in the above-captioned litigation. The grounds for the

motion are: (a) the motion is timely; (b) the State Intervenors have significant protectable interests as

sovereigns, regulators, proprietors, and advocates for the challenged rule; (c) the disposition of this

action could impede the State Intervenors’ ability to protect those interests; (d) the current parties

do not adequately represent the interests of the State Intervenors; and (e) the State Intervenors’

position in support of the revised regulations plainly involves common questions of law and fact

with this action, and their direct opposition to Plaintiffs’ claims satisfies the “common question”

requirement for permissive intervention.. This motion is based on the supporting Memorandum of

Points and Authorities; the accompanying Declaration of Joseph S. St. John (“St. John Decl.”); and

any further papers filed in support of this motion, the argument of counsel, and all pleadings and

records on file in this matter. Additionally, State Intervenors submit their proposed Answer in

response to the Complaint, which is attached hereto.

        Counsel for the State of Louisiana corresponded with counsel for the parties on August 20,

2020. Plaintiffs and the United States took no position on this motion.

        WHEREFORE, State Intervenors respectfully request that the Court GRANT their Motion

to Intervene and permit State Intervenors to intervene as Defendants in this proceeding.




                                                   2
         Case 2:20-cv-03412-MMB Document 8 Filed 08/28/20 Page 3 of 5



Dated: August 28, 2020              Respectfully submitted,

                                    FORD LAW OFFICE LLC

                                    /s/ Matthew C. Ford
                                    WILLIAM E. FORD (Pa Bar No. 21872)
                                    MATTHEW C. FORD (Pa. Bar No. 203990)
                                    ERIC J. GASPAR (Pa Bar No. 208619)
                                    FORD LAW OFFICE LLC
                                    Two City Center
                                    645 Hamilton Street, Suite 520
                                    Allentown, PA 18101
                                    Tel: (484) 273-0425
                                    wef@flolegal.com
                                    mcf@flolegal.com
                                    ejg@flolegal.com

                                    Counsel for State Intervenors

                                    JEFF LANDRY
                                     ATTORNEY GENERAL OF LOUISIANA

                                    ELIZABETH B. MURRILL (pro hac vice forthcoming)
                                     Solicitor General
                                    JOSEPH S. ST. JOHN (pro hac vice forthcoming)
                                     Deputy Solicitor General
                                    RYAN M. SEIDEMANN (pro hac vice forthcoming)
                                     Assistant Attorney General
                                    LOUISIANA DEPARTMENT OF JUSTICE
                                    1885 N. Third Street
                                    Baton Rouge, LA 70804
                                    Tel: (225) 326-6766
                                    emurrill@ag.louisiana.gov
                                    stjohnj@ag.louisiana.gov
                                    seidemannr@ag.louisiana.gov

                                    Attorneys for the State of Louisiana


                                    TIM FOX
                                     ATTORNEY GENERAL OF MONTANA

                                    JON BENNION (pro hac vice forthcoming)
                                     Chief Deputy Attorney General
                                    215 N. Sanders, Third Floor
                                    P.O. Box 201401
                                    Helena, MT 59620
                                    Tel: (406) 444-2026
                                    jonbennion@mt.gov

                                    Attorney for the State of Montana

                                        3
Case 2:20-cv-03412-MMB Document 8 Filed 08/28/20 Page 4 of 5



                           LESLIE RUTLEDGE
                            ATTORNEY GENERAL OF ARKANSAS

                           NICHOLAS J. BRONNI (pro hac vice forthcoming)
                            Solicitor General
                           VINCENT WAGNER (pro hac vice forthcoming)
                            Deputy Solicitor General
                           OFFICE OF ARKANSAS ATTORNEY GENERAL
                            LESLIE RUTLEDGE
                           323 Center Street, Suite 200
                           Little Rock, AK 72201
                           Tel: (501) 682-8090
                           nicholas.bronni@arkansasag.gov
                           vincent.wagner@arkansasag.gov

                           Attorneys for the State of Arkansas


                           LYNN FITCH
                            ATTORNEY GENERAL OF MISSISSIPPI

                           KRISTI H. JOHNSON (pro hac vice forthcoming)
                            Solicitor General
                           OFFICE OF MISSISSIPPI ATTORNEY
                            GENERAL LYNN FITCH
                           P.O. Box 220
                           Jackson, MS 39205
                           Tel: (601) 359-5563
                           kristi.johnson@ago.ms.gov

                           Attorney for the State of Mississippi


                           ERIC SCHMITT
                            ATTORNEY GENERAL OF MISSOURI

                           D. John Sauer (pro hac vice forthcoming)
                             Solicitor General
                           OFFICE OF THE MISSOURI
                             ATTORNEY GENERAL
                           P.O. Box 899
                           Jefferson City, MO 65102-0899
                           Tel: (573) 751-1800
                           john.sauer@ago.mo.gov

                           Attorney for the State of Missouri




                               4
Case 2:20-cv-03412-MMB Document 8 Filed 08/28/20 Page 5 of 5



                           KEN PAXTON
                            ATTORNEY GENERAL OF TEXAS

                           DAVID J. HACKER (pro hac vice forthcoming)
                            Associate Deputy Attorney General
                           OFFICE OF THE TEXAS
                            ATTORNEY GENERAL
                           P.O. Box 12548 (MC 001)
                           Austin, Texas 78711-2548
                           Tel: (512) 936-1700
                           david.hacker@oag.texas.gov

                           Attorney for the State of Texas


                           PATRICK MORRISEY
                            ATTORNEY GENERAL OF WEST VIRGINIA

                           LINDSAY S. SEE (pro hac vice forthcoming)
                             Solicitor General
                           State Capitol Building 1, Rm. 26-E
                           Charleston, WV 25305
                           Tel: (304) 558-2021
                           lindsay.s.see@wvago.gov

                           Attorney for the State of West Virginia


                           FOR THE STATE OF WYOMING

                           JAMES C. KASTE (pro hac vice forthcoming)
                             Deputy Attorney General
                           WYOMING ATTORNEY GENERAL’S OFFICE
                           2320 Capitol Avenue
                           Cheyenne, Wyoming 82002
                           Tel: (307) 777-6946
                           james.kaste@wyo.gov

                           Attorney for the State of Wyoming




                               5
